On Rehearing.
HARWOOD, Judge.
In its brief in support of its application for rehearing in this cause the State, through the Attorney General, insists that we set out in our opinion on rehearing “a copy of the papers introduced in evidence in addition to the Alabama Governor’s warrant, together with a statement in the opinion that said papers were offered without objection on the part of the petitioner. This request is made in order that the State of Alabama may have a full review of this case on certiorari.”
We are glad to state, though we do not see its materiality, that the papers were received in evidence without objection.
We would also be glad to set out the allied papers introduced, if we thought that any merit attached to the request to set them out.
However, a reading of our opinion will disclose that the sole point on which we' based our opinion was that under the doctrine of the Russell case, supra, a deficient rendition warrant cannot be validated by evidence aliunde and extrinsic of the recitals in the rendition warrant. We specifically refrained from a consideration of the other points raised in the respective briefs.
Presuming we are correct in our interpretation of the doctrine of the Russell case, supra, then we are precluded from a consideration of these allied papers. We can therefore see no purpose in setting them out. These papers cover some eight pages of transcript paper. If set out they would considerably increase the length of this opinion which in due course will be published in the reports of this court, in the Southern Reporter Advance Sheet, and in the Southern Reporter.
As the writer recalls, a former president of the American Bar Association once said in effect, in regard to the length of judicial opinions, that appellate judges should bear in mind while writing their opinions that they are in effect sending a collect telegram to the practicing lawyers within their jurisdictions, for it is this group that ultimately and largely hears the costs of publishing the reports of the opinions.
If the Supreme Court should disagree with the sole point on which based our conclusions, and hold we wfere in error in not considering the allied papers, then in the usual and regular order of proceedings this cause would be reversed to us for further consideration in line with the instructions contained in the order of the Supreme Court. Only in this event would any need arise for setting out these voluminous papers.
Application denied.
*522After Remandment.
The Attorney General representing the State,' has filed a motion to dismiss this appeal, on the grounds that the Governor of Alabama on July 31, 1952 withdrew the rendition warrant theretofore issued by him, commanding the arrest of this appellant and his extradition to Georgia, thus rendering moot the issues involved in this cause.
The motion is hereby granted and this appeal is ordered dismissed.
Appeal dismissed.